DETAILED ACTION
In Applicant’s Response filed 5/23/22, Applicant has amended claim 1; added new claims 21-22; and cancelled claims 14-20. Currently, claims 1-13 and 21-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that claim 1 includes a typographical error and should be amended as follows: “…the stack width oriented parallel with the wrapping layer width and the stack length oriented parallel with the wrapping layer  length…”. It has been assumed that applicant intended for the claim to recite that the stack length is parallel to the wrapping layer length (not width) since the stack width and length cannot both be parallel to the wrapping layer width – however, appropriate correction is nevertheless required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 9, 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collins (US 4051845).
With respect to claim 1, Collins discloses a drape (drape assembly 30) comprising:
a drape wrapping layer to form a wrapped drape (outer cover sheet 32 is folded like an envelope around the drape assembly 30 as shown in figs 2-8 to thereby wrap the drape) wherein the drape wrapping layer (32) has a wrapping layer length and wrapping layer width (inherent physical property of drapes; length and width dimensions of cover sheet 32 are illustrated in fig 6); and
a drape portion comprising a bottom section linking two abutting elongated accordion fold stacks defining a stack width and a stack length (sterile table drape 36 having a bottom portion and two stacks that are accordion folded as shown i.e. in fig 10-12);
wherein the drape portion (36) is disposed centrally along the drape wrapping layer (as shown in figs 8 and 10) with the stack width oriented parallel with the wrapping layer width and the stack length oriented parallel with the wrapping layer length (sheet 32 has a diamond shape as shown i.e. in figures 5-7 defined by points on the top, bottom, left and right sides; the measurement from the left point to the right point, aligned across the width of the operating table during use as shown in the figures, is interpreted as being the wrapping layer width and, as shown in fig 10, the wrapping layer width is oriented parallel to the width of the stack 36 {which is the smaller dimension of the stack}; the measurement from the top point to the bottom point, aligned along the length of the operating table during use as shown in the figures, is interpreted as being the wrapping layer length and, as shown in fig 10, the wrapping layer length is oriented parallel to the length of the stack 36 {which is the larger dimension of the stack}; and
wherein the stack width is less than the wrapping layer width and the stack length is less than the wrapping layer length (as best shown in fig 10).
Collins does not explicitly disclose that the drape is configured to cover “non-planar surfaces of equipment”. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Collins which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, when the drape assembly 30 is unfolded as shown in figs 11-12, the drape extends over the edge and down the side of the table which is a direction that is not in the same plane as the top surface of the table. The unfolded configuration of the drape is interpreted as being equally capable of covering objects such as surgical instruments and equipment in the same way that it bends and curves to cover the side of the table. Thus, the drape would be capable of covering non-planar surfaces of objects such as equipment in the same way that the drape covers the non-planar surfaces of a surgical table as shown in figs 11-12. Thus, for at least these reasons, the intended use of the claimed drape to cover non-planar surfaces of equipment does not impose any structural limitations which distinguish the claimed drape from the prior art drape of Collins.
With respect to claim 9, Collins discloses the drape as claimed (see rejection of claim 1) and Collins further discloses a first envelope portion wrapped about one of the two abutting elongated accordion fold stacks and a second envelope portion wrapped about another of the two abutting elongated accordion fold stacks to form an envelope folded drape (110a and 110b in fig 4).
With respect to claims 21-22, Collins discloses a drape (drape assembly 30) comprising:
a drape wrapping layer (outer cover sheet 32 is folded like an envelope around the drape assembly 30 as shown in figs 2-8 to thereby wrap the drape) having a wrapping layer length and wrapping layer width (inherent physical property of drapes; length and width dimensions of cover sheet 32 are illustrated in fig 6); and
a drape portion comprising a bottom section linking two abutting elongated accordion fold stacks defining a stack width and a stack length (sterile table drape 36 having a bottom portion and two stacks that are accordion folded as shown i.e. in fig 10-12);
wherein: 
the drape portion (36) is disposed centrally along the drape wrapping layer (as shown in figs 8 and 10) with coplanar major dimensions of the drape wrapping layer and the accordion fold stacks (the major dimension is interpreted as being the length dimension; sheet 32 has a diamond shape as shown i.e. in figures 5-7 defined by points on the top, bottom, left and right sides; the measurement from the top point to the bottom point, aligned along the length of the operating table during use as shown in the figures, is interpreted as being the wrapping layer length and, as shown in fig 10, the wrapping layer length is oriented parallel to the length of the stack 36 {which is the larger dimension of the stack} and thus the length dimensions are coplanar); with coplanar minor dimensions of the drape wrapping layer and the accordion fold stacks (the minor dimension is interpreted as being the width dimension; sheet 32 has a diamond shape as shown i.e. in figures 5-7 defined by points on the top, bottom, left and right sides; the measurement from the left point to the right point, aligned across the width of the operating table during use as shown in the figures, is interpreted as being the wrapping layer width and, as shown in fig 10, the wrapping layer width is oriented parallel to the width of the stack 36 {which is the smaller dimension of the stack} and thus the width dimensions are coplanar);
wherein the stack width is less than the wrapping layer width and the stack length is less than the wrapping layer length (as best shown in fig 10); and
the two abutting elongated accordion fold stacks consist only of folds spanning the stack length (the stacked configuration of drape 36 consists of only folds as shown in figs 10-12 with no intervening structure in between the folds).
Collins does not explicitly disclose that the drape is configured to cover “non-planar surfaces of equipment”. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Collins which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, when the drape assembly 30 is unfolded as shown in figs 11-12, the drape extends over the edge and down the side of the table which is a direction that is not in the same plane as the top surface of the table. The unfolded configuration of the drape is interpreted as being equally capable of covering objects such as surgical instruments and equipment in the same way that it bends and curves to cover the side of the table. Thus, the drape would be capable of covering non-planar surfaces of objects such as equipment in the same way that the drape covers the non-planar surfaces of a surgical table as shown in figs 11-12. Thus, for at least these reasons, the intended use of the claimed drape to cover non-planar surfaces of equipment does not impose any structural limitations which distinguish the claimed drape from the prior art drape of Collins.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3 and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arco (US 4627427) in view of Collins (US 4051845).
With respect to claim 1, Arco discloses a drape (drape material 20) comprising:
a drape portion comprising a bottom section (portion of drape material 20 between the two stacks in figure 4) linking two abutting elongated accordion fold stacks (left and right stacks shown in figure 4; col. 6, lines 20-24; (“fan folds” along longitudinal fold lines 23; as shown in figures 3-4) defining a stack width and a stack length (each folded stack inherently has a width and length – the dimensions of the folds are shown in fig 3).
Arco does not, however, disclose a drape wrapping layer having a wrapping layer length and width wherein the drape portion is disposed centrally along the drape wrapping layer and wherein the stack width is less than the wrapping layer width and the stack length is less than the wrapping layer length. 
Collins teaches a folded surgical drape (drape assembly 30) which comprises a drape portion configured with accordion folds (sterile table drape 36; fig 10) to form two abutting elongated accordion fold stacks linked by a bottom section (as shown in fig 10); and then wrapping the sterile drape with a drape wrapping layer to form a wrapped drape (outer cover sheet 32 is folded like an envelope around the drape assembly 30 as shown in figs 2-8 to thereby wrap the drape) wherein the drape wrapping layer (32) has a wrapping layer length and wrapping layer width (inherent physical property of drapes; length and width dimensions of cover sheet 32 are illustrated in fig 6) wherein the drape portion (36) is disposed centrally along the drape wrapping layer (as shown in figs 8 and 10) with the stack width oriented parallel with the wrapping layer width and the stack length oriented parallel with the wrapping layer length (sheet 32 has a diamond shape as shown i.e. in figures 5-7 defined by points on the top, bottom, left and right sides; the measurement from the left point to the right point, aligned across the width of the operating table during use as shown in the figures, is interpreted as being the wrapping layer width and, as shown in fig 10, the wrapping layer width is oriented parallel to the width of the stack 36 {which is the smaller dimension of the stack}; the measurement from the top point to the bottom point, aligned along the length of the operating table during use as shown in the figures, is interpreted as being the wrapping layer length and, as shown in fig 10, the wrapping layer length is oriented parallel to the length of the stack 36 {which is the larger dimension of the stack}; and wherein the stack width is less than the wrapping layer width and the stack length is less than the wrapping layer length (as best shown in fig 10).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Arco to include a drape wrapping layer configured as in Collins and wrap the sterile drape of Arco with the drape wrapping layer to form a wrapped drape wherein the drape wrapping layer has a wrapping layer length and width wherein the drape portion is disposed centrally along the drape wrapping layer with the stack width oriented parallel with the wrapping layer width and the stack length oriented parallel with the wrapping layer length and wherein the stack width is less than the wrapping layer width and the stack length is less than the wrapping layer length, as in Collins, in order to provide for easy unwrapping and unfolding of the drape without contaminating portions of the drape which are desired to remain sterile during an operation (Collins col 8 lines 52-65).
Arco also does not, however, explicitly disclose that the drape is configured to cover “non-planar surfaces of equipment”. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the device of Arco which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, although the drape of Arco is disclosed and shown only in use to cover the body of a patient during a procedure, the unfolded configuration of the drape is interpreted as being equally capable of covering objects such as surgical instruments and equipment. Additionally, the anatomical features of the human body present a non-planar surface which is covered by the drapes as illustrated in the figures in Arco. Thus, the drape would be capable of covering non-planar surfaces of objects such as equipment in the same way that the drape covers the non-planar surfaces of a patient’s body. Thus, for at least these reasons, the intended use of the claimed drape to cover non-planar surfaces of equipment does not impose any structural limitations which distinguish the claimed drape from the prior art drape of Arco.
With respect to claim 3, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) and Arco also discloses that the sterile drape is manufactured from polyethylene (col. 5, lines 5-10).
With respect to claims 7-8 and 13, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claims 1 and 12) and Arco  also discloses the use of one or more indicators (cut labels – col. 6, lines 38-39) wherein the indicators provide instructions in how to fold and unfold the sterile drape, which portion is a bottom portion when unfolded, and which portion of the folded drape is configured as a bottom portion disposed on an outer surface of the folded drape (it is inherent that the cut labels indicate to a user how to fold/unfold the drape and with portion is the bottom because once the drape is cut using these labels (i.e. from the loop configuration) the user will have a flat length of drape and be able to see clearly how to unfold the pleated areas and where the bottom is located – as shown in figure 5).
With respect to claim 9, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) and Collins further teaches a first envelope portion wrapped about one of the two abutting elongated accordion fold stacks and a second envelope portion wrapped about another of the two abutting elongated accordion fold stacks to form an envelope folded drape (110a and 110b in fig 4). 
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the device of Arco in view of Collins to provide a first envelope portion wrapped about one of the two abutting elongated accordion fold stacks and a second envelope portion wrapped about another of the two abutting elongated accordion fold stacks to form an envelope folded drape as in Collins in order to provide for easy unwrapping and unfolding of the drape without contaminating portions of the drape which are desired to remain sterile during an operation (Collins col 8 lines 52-65).
With respect to claims 10-12, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 9) and Arco also discloses folding the wrapped drape with one or more book folds to form a folded drape (the loop is folded to reduce it longitudinal dimension along line L-L - col. 6, lines 33-37; i.e. folded along transverse fold line 26 as shown in figure 3; col. 6, lines 61-65) wherein the folded drape comprises anywhere from one to five book folds wherein each of the drape ends are abutting along a central portion of the envelope folded drape to form a partially or semi-folded drape (as shown in figure 6 where there are 4 folds on the right side and 1 fold on the left where the folds are abutting at the center).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arco (US 4627427) in view of Collins (US 4051845) and further in view of Pereny et al (US 3060932).
With respect to claim 2, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) but does not explicitly teach that the sterile drape is pellucid and the drape wrapping layer is opaque.
Pereny, however, teaches in FIG. 11 a drape having a central transparent portion 41 and additional opaque paper or other sheet material portions 40 and 42, where packaging includes folding the composite drape so that, before rolling into a roll, paper portions 40 and 42 completely overlie the transparent portion 41 of the drape (col 7 lines 52-60). Thus, in Pereny, the drape (41) is transparent while the drape wrapping layer (40/42) is opaque. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the drape of Arco in view of Collins so the drape is pellucid and the drape wrapping layer is opaque as in Pereny in order to permit viewing of a patient or treatment area through the drape but not permit viewing of the folded and sealed drape through the wrapping layer.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 4051845) in view of Pereny et al (US 3060932).
With respect to claim 2, Collins discloses the drape as claimed (see rejection of claim 1) but does not explicitly teach that the sterile drape is pellucid and the drape wrapping layer is opaque.
Pereny, however, teaches in FIG. 11 a drape having a central transparent portion 41 and additional opaque paper or other sheet material portions 40 and 42, where packaging includes folding the composite drape so that, before rolling into a roll, paper portions 40 and 42 completely overlie the transparent portion 41 of the drape (col 7 lines 52-60). Thus, in Pereny, the drape (41) is transparent while the drape wrapping layer (40/42) is opaque. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the drape of Collins so the drape is pellucid and the drape wrapping layer is opaque as in Pereny in order to permit viewing of a patient or treatment area through the drape but not permit viewing of the folded and sealed drape through the wrapping layer.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arco (US 4627427) in view of Collins (US 4051845) and further in view of Salvadori (US 5931303).
With respect to claim 4, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) but does not specifically teach that the drape wrapping layer is a Central Sterile Reprocessing (CSR) wrap. 
Salvadori, however, teaches a drape that is packaged as part of a kit which is wrapped with a CSR wrap to “provide a barrier to gross contamination” (col 1 lines 11-23). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the drape wrapping layer of the device of Arco in view of Collins a CSR wrap material in order to promote improved sterility of the surgical site.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 4051845) in view of Salvadori (US 5931303).
With respect to claim 4, Collins discloses the drape as claimed (see rejection of claim 1) but does not specifically teach that the drape wrapping layer is a Central Sterile Reprocessing (CSR) wrap. 
Salvadori, however, teaches a drape that is packaged as part of a kit which is wrapped with a CSR wrap to “provide a barrier to gross contamination” (col 1 lines 11-23). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the drape wrapping layer of the device of Collins a CSR wrap material in order to promote improved sterility of the surgical site.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arco (US 4627427) in view of Collins (US 4051845) and further in view of Butterworth et al (US 5345946).
With respect to claims 5-6, Arco in view of Collins discloses the drape substantially as claimed (see rejection of claim 1) but does not explicitly disclose attachment devices coupled to distal ends of the sterile drape wherein the attachment devices comprise portions of hook and loop fasteners.
Butterworth, however, teaches a drape which includes an attachment layer 26A on the perimeter of sheet 14 and a corresponding receptor layer 36A on a sheet 12 which form a hook and loop fastener system (fig 1A; col 4 line 67 – col 5 line 3; location about the perimeter is interpreted to include placement at distal ends of the drape).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the drape of Arco in view of Collins to include hook and loop attachment devices at the distal ends of the sterile drape as taught by Butterworth in order to assist in the process of enclosing and wrapping the drape to provide a compact package.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (US 4051845) in view of Butterworth et al (US 5345946).
With respect to claims 5-6, Collins discloses the drape as claimed (see rejection of claim 1) but does not explicitly disclose attachment devices coupled to distal ends of the sterile drape wherein the attachment devices comprise portions of hook and loop fasteners.
Butterworth, however, teaches a drape which includes an attachment layer 26A on the perimeter of sheet 14 and a corresponding receptor layer 36A on a sheet 12 which form a hook and loop fastener system (fig 1A; col 4 line 67 – col 5 line 3; location about the perimeter is interpreted to include placement at distal ends of the drape).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the drape of Collins to include hook and loop attachment devices at the distal ends of the sterile drape as taught by Butterworth in order to assist in the process of enclosing and wrapping the drape to provide a compact package.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 5/23/22 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 5-7 of the Response have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s illustrations on pages 5-6 regarding the location of the width/length dimensions of the claimed drape wrapping layer and stack. The Office has also noted Applicant’s arguments on page 7 that Collins does not disclose lengths/widths that are parallel like in Applicant’s illustrations because in Collins, drape 36 “is rotated 45 degrees relative to cover sheet 32”. The Office is not persuaded by these arguments, however, because there are no limitations in the claims which define the location/position of the width or length dimensions of the claimed wrapping layer or any limitations which define the shape of the wrapping layer, how many sides it has, or how the sides are oriented with respect to one another (i.e. the claims do not define the wrapping layer as having a rectangular shape and/or four sides where the width dimension is shorter than the length dimension as shown in Applicant’s illustrations on pages 5-6 of the Remarks). As noted in the claim rejections above, the Office has interpreted Collins as disclosing that sheet 32 has a diamond shape (as shown i.e. in figures 5-7) defined by points on the top, bottom, left and right sides, wherein the measurement from the left point to the right point, aligned across the width of the operating table during use as shown in the figures, is interpreted as being the wrapping layer width and, as shown in fig 10, the wrapping layer width is oriented parallel to the width of the stack 36 (which is the smaller dimension of the stack). The measurement from the top point to the bottom point, aligned along the length of the operating table during use as shown in the figures, has been interpreted as being the wrapping layer length and, as shown in fig 10, the wrapping layer length is oriented parallel to the length of the stack 36 (which is the larger dimension of the stack). Therefore, based on this interpretation, Collins discloses the stack width oriented parallel with the wrapping layer width and the stack length oriented parallel with the wrapping layer length as recited in amended claim 1. For at least this reason, the Office maintains that Collins reads on claim 1 as recited in the present application.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 7-11 have been fully considered but for at least the same reasons as provided above with respect to the rejection of claim 1 under 35 USC 102, the Office is not persuaded by Applicant’s arguments. Additionally, the Office has noted Applicant’s arguments on pages 8-9 of the Response regarding the rejection of claim 2 wherein Applicant has argued that “[i]t is not clear under the disclosed circumstances how rolling such a complex folded item would be beneficial, or how the single sheet, unfolded rolling occurring in Pereny could be achieved without disrupting the desired complex folding processes taking place in the Arco [or Collins] reference. As such, the alleged motivation is suspect, as it does not appear relevant given the context of the primary reference”. The Office is not persuaded by this argument, however, because in rejecting claim 2, the Office has not relied upon the Pereny reference for teaching rolling of the drape or proposed that the drape of Collins or Arco should be rolled as taught by Pereny. Instead, the Office has cited the Pereny reference for its teaching of a transparent drape and an opaque wrapping layer. Thus, Applicant’s arguments as to whether the folded drapes of Collins/Arco can be rolled as in Pereny are not relevant to the rejections of record and therefore are not persuasive. Furthermore, in rejecting claim 2 in view of Pereny, the Office has stated that it would have been obvious to modify the drape of Collins/Arco to be transparent (as in Pereny) to permit viewing through the drape and that it would have been obvious to modify the wrapping layer to be opaque (as in Pereny) to prevent viewing of the contents of a wrapped drape package. The primary references (Collins/Arco) both relate to drapes which are intended to be used in surgical settings. Modification of a drape to be transparent inherently will permit viewing through the drape. This is relevant to use of a surgical drape as it allows for proper placement of the drape over a patient or piece of equipment without the need to remove the drape for viewing which would breach the sterile field during a procedure. Additionally, modification of a drape wrapping layer to be opaque inherently will prevent viewing through the wrapping layer to the enclosed contents. This is relevant to use of a surgical drape as it provides protection of the contents prior to use or prevents viewing of soiled drapes that are wrapped for disposal. Thus, for at least these reasons, the Office maintains that the motivations provided by the Office in rejecting claim 2 are relevant to the primary references used in rejecting the claims.
Therefore, for at least the reasons provided above, the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786